Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Arthur Jackson on 02/04/2021.

The application has been amended as follows: 
In claim 1, beginning of line 12, delete “and the gelled composition are homogenous” and insert --- is homogenous and gelled composition is homogenous in appearance ---
In claim 1, line 15, after “response” insert --- , wherein said at least one triglyceride is arranged in an amount of 10 – 50 wt% of the composition ---
In claim 4, line 2, after “and” delete “ has the ability to”
In claims 20, 21 and 22, line 1, after “claim” delete “2” and insert --- 1 ---
Claims 25, 26 and 29 are cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closet prior art was that which was cited in the previous office action filed on 10/26/2020, but fails to disclose a composition comprising at least 50% of non-water soluble carbohydrates selected from lactose, maltose trehalose and at least one triglyceride in an amount of 10 to 50% by weight of the composition, and the composition is a liquid and transform into a gel after administration into the human or animal body as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.S/           Examiner, Art Unit 1618 

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618